OPINION

The opinion of the Court was delivered
PER CURIAM.
Appellee was indicted for engaging in organized criminal activity by committing a burglary. The trial court granted Appel-lee’s motion to quash the indictment. The Court of Appeals reversed the trial court’s order. State v. Minor, 981 S.W.2d 481 (Tex.App.—Eastland 1998). The Court of Appeals held that organized criminal activity includes a combination of three or more persons carrying on “one or more” criminal offenses by engaging in either a single criminal activity or multiple activities. Minor, 981 S.W.2d at 483. The court disagreed with Appellee that the statute’s requirement of “criminal activities” meant that more than one single offense must be alleged.
Appellee has filed a petition for discretionary review contending, among other things, that the Court of Appeals’ holding conflicts with Nguyen v. State, 977 S.W.2d 450 (Tex.App.—Austin 1998, pet. granted). This Court granted review in Nguyen and agreed with the Austin Court of Appeals in that case. Nguyen v. State, 1 S.W.3d 694 (Tex.Crim.App.1999). We concluded that the statutory language of the offense of engaging in organized criminal activity “cannot be understood to include an agreement to jointly commit a single crime; the State must prove more than that the appellant committed or conspired to commit one of the enumerated offenses with two or more other people.” Nguyen, 1 S.W.3d at 697. The Court of Appeals in the instant case did not have the benefit of our opinion in Nguyen. Accordingly, we grant ground one of Appellee’s petition for discretionary review and remand this case to the Court of Appeals in light of our opinion in Nguyen.